IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MACK JOSEPH MILLER, IT,                                 No. 85134
                  Appellant,
                  vs.
                  RICHARD L. "TICK" SEGERBLOM,                                   FILED
                  Respondent.
                                                                                 AUG 2 3 2022
                                                                               ELIZABETH A. BROWN
                                                                             CLER6.OF SUPREME COURT
                                                                            BY     • Yt
                                                                                  DEPUTY CLER
                                       ORDER DISMISSING APPEAL,

                             This appeal was docketed on August 8, 2022, without payment
                 of the requisite filing fee and without the case appeal statement. See NRAP
                 3(e), (f). That same day, this court issued notices directing appellant to file
                 the case appeal statement and to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notices advised that failure
                 to pay the filing fee would result in the dismissal of this appeal and failure
                 to file the case appeal statement could result in sanctions, including
                 dismissal of this appeal. To date, appellant has not paid the filing fee, filed
                 the case appeal statement, or otherwise responded to this court's notices.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. BROWN

                                                             BY:


                 cc:   Hon. Erika D. I3allou, District Judge
                       Law Office of Timothy R. Treffinger
 SUPREME COURT
        OF             McLetchie Law
     NEVADA
                       Eighth District Court Clerk
CLERK'S ORDER

 (0) 1947
                                                                                                Co316